                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 L.T.,

                          Plaintiff,
                                                                CIVIL ACTION
          v.                                                    NO. 18-3347

 NORTH PENN SCHOOL DISTRICT

                          Defendant.




                                             ORDER

         AND NOW, this 14th day of December 2018, upon consideration of Defendant’s Motion

for Judgment on the Joint Stipulated Record (Doc. No. 11), Plaintiff’s Motion for Judgment on the

Joint Stipulated Record (Doc. No. 12), Defendant’s Response in Opposition to Plaintiff’s Motion

(Doc. No. 13), Plaintiff’s Response in Opposition to Defendant’s Motion (Doc. No. 14), Plaintiff’s

Reply to Defendant’s Response (Doc. No. 15), and in accordance with the Opinion of the Court

issued this day, it is ORDERED as follows:

   1. Plaintiff’s Motion for Judgment on the Joint Stipulated Record (Doc. No. 12) is

         GRANTED.

   2. Defendant’s Motion for Judgment on the Joint Stipulated Record (Doc. No. 11) is

         DENIED.

   3. This matter is REMANDED to the Pennsylvania Department of Education, Office for

         Dispute Resolution, for consideration consistent with the Opinion of the Court. On
remand, the Pennsylvania Special Education Hearing Officer must address North Penn

School District’s decision to deny Student an IEP that included a residential placement.



                                             BY THE COURT:



                                             / s/ J oel H. S l om sk y
                                             JOEL H. SLOMSKY, J.
